PER Cl/EHAM.
Appellant challenges special conditions nine through sixteen, eighteen and nineteen of the probationary portion of the sentence he received when he pled guilty to violations of his original probation. The written order of probation imposed the same terms and conditions of his original probationary term, which was revoked in this case. Only one of the special conditions, however, was orally pronounced at the sentencing hearing on the probation revocation. We therefore strike the special conditions referenced above, because the court did not pronounce them at sentencing. See Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989). The sentence is affirmed in all other respects.
SCHOONOVER, C.J., and SCHEB and ALTENBERND, JJ., concur.